          Case 1:21-cv-01628-SDG Document 1 Filed 04/21/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

NEIL MEURER                )
                           )
    Plaintiff              )
                           )                  CIVIL ACTION
v.                         )
                           )                  FILE NO. ______________
HUMANA EMPLOYERS HEALTH )
PLAN OF GEORGIA, INC., and )
JOHN DOES 1-5              )
                           )
    Defendants             )

                     NOTICE OF REMOVAL TO THE
                    UNITED STATES DISTRICT COURT

      Defendant HUMANA EMPLOYERS HEALTH PLAN OF GEORGIA,

INC. (“Humana”), gives notice of the removal of plaintiff’s complaint. In support

thereof, Humana respectfully shows the following facts:

                                         1.

      This action was commenced in the State Court of Gwinnett County, Georgia,

on March 9, 2021, where it is pending as Civil Action File No. 21-C-01801-S2.1




      The style of the original Complaint identifies the court as the Superior Court
      1


of Gwinnett County. The action, however, was filed in the State Court of Gwinnett
County.
        Case 1:21-cv-01628-SDG Document 1 Filed 04/21/21 Page 2 of 5




                                         2.

      The Complaint and a summons were served on the registered agent for

Humana on March 23, 2021.

                                         3.

      This notice of removal to this United States District Court is filed within 30

days of service in accordance with 28 U.S.C. §§ 1441 and 1446.

                                         4.

      In this action, Plaintiff seeks to recover medical expense benefits under an

employee welfare benefit plan sponsored and maintained by Cooling & Winter,

LLC. Plaintiff’s complaint sets forth state law claims of breach of contract, unjust

enrichment, and bad faith and stubborn litigiousness.

                                         5.

      The plan is funded by a group policy of insurance issued by Humana. A

copy of the applicable group insurance certificate is attached as Exhibit A.

                                         6.

      Although alleged as state law claims, Plaintiff’s claims arise under Section

502(a)(1)(B) of the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”), 29 U.S.C. § 1132(a)(1)(B). ERISA completely preempts any

state law claims alleged in Plaintiff’s Complaint.
        Case 1:21-cv-01628-SDG Document 1 Filed 04/21/21 Page 3 of 5




                                         7.

      A cause of action filed in state court which is preempted by ERISA and

which comes within the scope of section 502(a)(1)(B) of ERISA is removable to

federal court under 28 U.S.C. § 1441 as an action arising under federal law even

when the ERISA-related nature of the action does not appear on the face of the

complaint. Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987). Thus, this

action is one over which this United States District Court has original federal

question jurisdiction pursuant to 28 U.S.C. § 1331 and/or 29 U.S.C. § 1132(e)(1).

                                         8.

      Venue is appropriate in the Northern District of Georgia because the State

Court of Gwinnett County is located within this judicial district. See 28 U.S.C.

§ 1441(a).

                                         9.

      A copy of this notice of removal will be promptly filed in the State Court of

Gwinnett County, Georgia, as provided by law.

                                         10.

      Attached hereto are the following documents:

      Exhibit B – The Complaint filed by Plaintiff in the State Court of Gwinnett

County, Georgia;
          Case 1:21-cv-01628-SDG Document 1 Filed 04/21/21 Page 4 of 5




      Exhibit C – Plaintiff’s First Interrogatories to Defendant;

      Exhibit D – Plaintiff’s First Request for Production of Documents to

Defendant; and

      Exhibit E – Notice of Removal submitted to the State Court of Gwinnett

County.

      WHEREFORE, defendant HUMANA EMPLOYERS HEALTH PLAN OF

GEORGIA, INC., prays that the State Court of Gwinnett County, Georgia, proceed

no further with Civil Action File No. 21-C-01801-S2 and that said action be

removed to the United States District Court for the Northern District of Georgia,

Atlanta Division.

      This 21st day of April, 2021.


                                                /s/ Kenton J. Coppage
                                                Kenton J. Coppage
                                                Georgia Bar No. 187190
                                                Elizabeth G. Brunette
                                                Georgia Bar No. 560454

FOX ROTHSCHILD LLP                              Attorneys for Defendant
999 Peachtree Street, N.E.                      Humana Employers Health
Suite 1500                                        Plan of Georgia, Inc.
Atlanta, Georgia 30309
(404) 962-1000 - Telephone
(404) 962-1200 - Facsimile
kcoppage@foxrothschild.com
ebrunette@foxrothschild.com
        Case 1:21-cv-01628-SDG Document 1 Filed 04/21/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      The foregoing pleading was filed electronically with the Clerk of Court

using the CM/ECF system. This is to certify that I have this day served counsel for

the opposing party in the foregoing matter with a copy of this pleading by

depositing in the United States Mail a copy of same in a properly addressed

envelope with adequate postage thereon as follows:

                              James K. Creasy, Esq.
                                  2 Ravinia Drive
                                     Suite 120
                              Atlanta, Georgia 30346

      This 21st day of April, 2021.

                                              /s/ Kenton J. Coppage
                                              Kenton J. Coppage
                                              Georgia Bar No. 187190

                                              Attorney for Defendant
                                              Humana Employers Health
                                              Plan of Georgia, Inc.
FOX ROTHSCHILD LLP
999 Peachtree Street, N.E.
Suite 1500
Atlanta, Georgia 30309
(404) 962-1000 – Telephone
(404) 962-1200 – Facsimile
kcoppage@foxrothschild.com
